Citation Nr: 1452034	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, (DM) with erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 1970 to February 1972.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2006, the RO continued a 20 percent evaluation for the service-connected diabetes mellitus, type II, with erectile dysfunction.  In November 2013, the RO denied entitlement to a TDIU.  

In October 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  

In February 2012, the Board remanded the issue of entitlement to a rating in excess of 20 percent for DM for additional development.  Also at that time, the Board remanded the issues of entitlement to service connection for sleep apnea and for neurological disorders of the upper extremities, to include peripheral neuropathy and carpal tunnel syndrome, each claimed as secondary to the Veteran's service-connected DM.  In an August 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for sleep apnea and for right and left upper extremity peripheral neuropathy.  As that is a full grant of the benefit sought as to those issues, they are no longer on appeal.  In addition, in the August 2012 rating decision, the AMC granted a higher 40 percent rating for DM, effective August 3, 2005, the date of the claim for an increased rating.  However, as higher ratings are available for DM, the claim for an increased rating for DM remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A separate claim for a TDIU was received in November 2012.  In November 2013 rating decision, the RO, in pertinent part, denied the Veteran's TDIU claim.  In a January 2014 statement, the Veteran noted his disagreement with the denial of a TDIU in the November 2013 rating decision.  Normally, this would require the Board to remand for the issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).  However, this issue is part of the increased rating claim for DM currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim for a TDIU is within the jurisdiction of the Board.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The Board has reviewed Veteran's paper claims file and the electronic claims files, to include Virtual VA and the Veterans Benefit Management System (VBMS).  

As noted in the previous February 2012 remand, the issues of entitlement to service connection for a back disability, hiatal hernia, a bilateral knee disability, a shoulder disability, a bilateral hip disability, a stomach disability, irritable bowel syndrome, and glaucoma-as well as service connection for depression, as secondary to a service-connected disability-have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected DM with erectile dysfunction has been manifested by more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis requiring at least one hospitalization a year, plus complications of erectile dysfunction that would not be compensable if separately evaluated.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for diabetes mellitus, type II, with erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, 4.119, Diagnostic Codes 7522, 7913 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2005, July 2007, and in February 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating-Diabetes Mellitus

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's DM with erectile dysfunction is currently rated as 40 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).  Under DC 7913, a 40 percent rating is warranted for DM that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under DC 7913.  See Diagnostic Code 7913, Note (1).

A November 2005 VA examination report shows that the Veteran denied ever being hospitalized for his diabetes.   He weighed 246 pounds.  When asked about restriction of activities due to diabetes, he stated that his activities "are very limited anyway because of the chronic cervical condition" and that "he is just not able to be very physically active."  The Veteran saw his diabetic care provider every six months.

In an April 2006 statement, Dr. S.A. noted that the Veteran's diabetes required "insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic health care provider."

A November 2006 VA examination report shows that the Veteran denied any episodes or hospitalization for ketoacidosis or hypoglycemic reactions.  He saw his diabetic care provider every six months.  He denied any limitations in ability to care for activities of daily living, any limitation on recreational activity, and any bladder or bowel impairments secondary to diabetes.  The diagnosis was uncontrolled insulin dependent diabetes mellitus with evidence of diabetic nephropathy per laboratory results. 

February 2007 VA treatment records indicate that the Veteran had experienced two hypoglycemic reactions.  He was advised to monitor his blood sugar regularly, increase his activity, and exercise 3-4 times per week "to help control blood sugar." He was again advised to exercise "to help control blood sugar" in August 2007.

An April 2007 VA examination report shows that the Veteran denied any ketoacidosis or glycemic reactions, although he reported problems with his blood sugar dropping into the 50's.  He visited his diabetic provider once every six months.  He denied any loss of bowel or bladder control.  With respect to restriction of activities, the Veteran stated that he did not exercise because of severe arthritic and ankylosing spondylosis.  He denied any restriction of activities because of his diabetes.  The Veteran did state, however, that he was "afraid that his blood sugar might drop if he should exercise." 

In a February 2008 statement, Dr. T.N. noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.   

A September 2008 VA treatment record indicates that Dr. T.N. advised the Veteran to lose weight and exercise.

A February 2009 VA examination report shows that the Veteran denied any hypoglycemic reactions or episodes of ketoacidosis as well as any hospitalizations due to diabetes.  He stated that a side effect of his insulin injections was hypoglycemia with over-exertion.  He also claimed that his activities were restricted "on account of his diabetes or he will otherwise have hypoglycemic reactions."  He saw his diabetic care provider every three months.  He denied bowel or bladder impairment.

A March 2010 VA examination report shows that the Veteran denied any diabetes related hospitalization, episodes of hypoglycemia, or ketoacidosis reactions.  He also denied any symptoms of nephropathy.  The examiner noted that there was no restriction of activities. 

An April 2010 VA treatment record indicates that the Veteran had gained weight. He was advised to exercise.

In July 2010, the Veteran submitted an undated statement from Dr. T.N., which noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  He wrote that the "patient needs regular exercise to improve his diabetic control.  Patient can perform regular mild exercise as tolerated because of his ankylosing spondylitis/hip and leg pain on walking."

In an October 2010 statement, Dr. T.N. noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  He wrote "no strenuous exercise to prevent hypoglycemia/extra snacks if having extra activities."

A March 2012 VA diabetes mellitus examination report reflects that the Veteran's diabetes is managed by restricted diet, insulin of more than 1 injection per day, and regulation of activities.  The examiner noted that the Veteran was to have no strenuous activity to prevent hypoglycemia.   The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had 1 episode of ketoacidosis requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss or loss of strength attributable to his service-connected diabetes.  The examiner indicated that the Veteran's diabetes mellitus did not impact his ability to work.

After a careful review of the record, the Board finds that the evidence supports the assignment of a 60 percent rating for the Veteran's service-connected DM with erectile dysfunction during the entire appeal period.  In this regard, in April 2006 Dr. S.A. indicated that the Veteran's diabetes required "insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic health care provider."   Most recently, in a March 2012 VA examination, the VA examiner found that the Veteran's DM required restricted diet, insulin of more than 1 injection per day, and regulation of activities.  In addition, he found that the Veteran had 1 episode of ketoacidosis requiring hospitalization over the past 12 months.  Additionally, the Veteran has erectile dysfunction, complications associated with his diabetes mellitus that would not be compensable (as discussed below) if rated separately.  Accordingly, under Diagnostic Code 7913, an increased rating of 60 percent, but no more, for the Veteran's diabetes mellitus with erectile dysfunction is warranted.

However, the Veteran is not entitled to a higher, 100 percent rating, at any time during the course of the appeal.  The evidence of record does not show that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.  Specifically, the March 2012 VA examiner noted that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to his diabetes.  And as reflected above, the Veteran visits his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions and he had one episode of ketoacidosis that required hospitalization during the previous 12 months.  Based on the foregoing, the Veteran is entitled to a 60 percent disability rating, but no higher, for his service-connected DM during the entire appeal period. 
As discussed above, the RO has identified erectile dysfunction as a complication of diabetes, but for which a compensable disability rating is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).  The Board must thus determine whether a compensable disability rating can in fact be awarded for erectile dysfunction. 

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power", Diagnostic Code 7522.   See 38 C.F.R. § 4.20 (2014).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power. This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  In this case, the medical evidence does not indicate that the Veteran has a penile deformity, specifically, no deformity was found on a March 2012 VA examination, and he does not contend otherwise. Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2014). 

Consequently, there is no basis for payment of compensation for erectile dysfunction under the rating schedule.   The Board also points out that special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) has in fact been awarded.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's diabetes mellitus (treatment requiring insulin, regulation of diet and activities; diabetic complications and hospitalization) are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating of 60 percent, but no higher, for diabetes mellitus with erectile dysfunction is granted, subject to the laws and regulations governing the award of monetary benefits. 

REMAND

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).   Consideration may be given to a veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show that the schedular rating is less than total and that the claimant is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, provided that there is only one such disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  Id. 

The record in the appeal reflects that the Veteran's currently service-connected disabilities include diabetes mellitus with erectile dysfunction, rated as 60 percent disabling (pursuant to the Board's decision above); sleep apnea, rated as 50 percent disabling; posttraumatic stress disorder, rated as 30 percent disabling; right and left upper extremity peripheral neuropathy, each rated as 20 percent disabling; right lower extremity peripheral neuropathy, rated as 20 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; diabetic retinopathy with bilateral cataracts, rated as 10 percent disabling; and hypertension, rated as noncompensable.  The Veteran meets the TDIU eligibility requirements as he now has one disability ratable as 60 percent, and even prior to the Board's grant above of 60 percent for DM, the Veteran's combined service-connected rating was 90%.  
Thus, the question remains whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities. 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 38 C.F.R. § 4.16(a).

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  To date, VA has not afforded the Veteran a VA examination with regard to the claim for a TDIU.  Because there exists no such medical opinion in this case, a medical opinion assessing the Veteran's employability and, if he is deemed unemployable, whether it is due to his service-connected disabilities, either alone or in the aggregate, is needed.  38 U.S.C.A. § 5103A(d).

Prior to scheduling the examination, all outstanding VA medical records dated from April 2010 to the present should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA medical records dated from April 2010 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner shall review the paper claims folder and the Veteran's  Virtual VA and VBMS claims files, documenting such review in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities (diabetes mellitus with erectile dysfunction, sleep apnea, posttraumatic stress disorder, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy,  diabetic retinopathy with bilateral cataracts, and hypertension), alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If it is concluded that the Veteran is able to engage in any particular type of employment, the examiner must explain what kind of work could be performed, considering the Veteran's educational background and prior work history.

A clear and thorough explanation to support the opinion shall be provided by the examiner in the report. 

3.  Then, readjudicate the claim for entitlement to a TDIU. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


